                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

JOSE A. RODRIGUEZ and KARINA
RODRIGUEZ,

        Plaintiffs,

v.                                                           Case No: 6:19-cv-1862-Orl-40GJK

GEICO GENERAL INSURANCE
COMPANY and GOVERNMENT
EMPLOYEES INSURANCE COMPANY,

        Defendants.


                                              ORDER 1

        This case comes before the Court without a hearing on Plaintiffs’ Motion to Compel

Production of Documents Responsive to Plaintiffs’ First Request for Production (Doc. 21).

Plaintiffs served their requests for production on Defendants GEICO General Insurance

Company and Government Employees Insurance Company on November 27, 2019, and

Defendants never responded (Id., at 1-2). Now, Plaintiffs seek an order compelling the

discovery “and such other remedies as this Court deems appropriate.” (Id., at 1-2, 4).

        Defendants have not responded to the motion to compel and the time within to do

so has expired. When a party fails to respond, that is an indication that the motion is

unopposed. Foster v. The Coca-Cola Co., No. 6:14-cv-2102-Orl-40TBS, 2015 WL

3486008, at *1 (M.D. Fla. June 2, 2015); Jones v. Bank of Am., N.A., 564 F. App’x 432,

434 (11th Cir. 2014) 2 (citing Kramer v. Gwinnett Cty., Ga., 306 F. Supp. 2d 1219, 1221



        1  Judge Smith is temporarily handling this case for Judge Kelly.
        2  “Unpublished opinions are not considered binding precedent, but may be cited as persuasive
authority.” CTA11 Rule 36-2.
(N.D. Ga. 2004)); Daisy, Inc. v. Pollo Operations, Inc., No. 2:14-cv-564-FtM-38CM, 2015

WL 2342951, at *1 (M.D. Fla. May 14, 2015) (when defendant did not respond, court

could consider motion to compel unopposed); Brown v. Platinum Wrench Auto Repair,

Inc., No. 8:10-cv-2168-T-33TGW, 2012 WL 333808, at *1 (M.D. Fla. Feb. 1, 2012) (after

party failed to respond, court treated motion for summary judgment as unopposed). The

Court proceeds on the basis that this motion is unopposed.

       Parties may request the production of information within the scope of FED. R. CIV.

P. 26(b). FED. R. CIV. P. 34(a). A party objecting to a request for production must: (1)

“state with specificity the grounds for objecting to the request, including the reasons[;]” (2)

“state whether any responsive materials are being withheld on the basis of that objection;”

and (3) “[a]n objection to part of a request must specify the part and permit inspection of

the rest.” FED. R. CIV. P. 34(b)(2). “When a party fails to timely serve responses to

written discovery requests under Rule 34, the party waives any objections it may have to

the discovery except objections based upon a recognized privilege from discovery.”

Holtzapple v. Nationwide Mut. Fire Ins. Co., No. 6:17-cv-2026-Orl-41GJK, 2018 WL

8221523, at *1 (M.D. Fla. June 28, 2018); Bailey v. City of Daytona Beach Shores, 286

F.R.D. 625, 627 (M.D. Fla. 2012); Reliance Ins. Co. v. Core Carriers, Inc., No. 3:06-cv-

585-J-20MCR, 2008 WL 2414041, at *2 (M.D. Fla. June 11, 2008). Defendants have

waived all objections to Plaintiffs’ requests for production except objections based upon

attorney-client privilege and the work product doctrine.

       Now, the unopposed motion to compel is GRANTED. Because Defendants have

been aware of the requests for production since November 2019; they have been aware

of the motion to compel since February 5, 2020; and they have not opposed the requests

or the motion, they must have known long before now that the production would be



                                             -2-
required. Consequently, there is no reason to give Defendants any meaningful amount of

additional time to comply with this Order. Defendants have seven days from the rendition

of this Order within to produce all the information requested in Plaintiffs’ requests for

production numbered 1-10, with exception of information protected by the attorney-client

privilege or the work product doctrine.

        When a motion to compel is granted, the Court must ordinarily award the movant

its reasonable expenses, including attorney’s fees, incurred to bring the motion. FED. R.

CIV. P. 37(a)(5). The Rule recognizes three exceptions, none of which apply:

               (i) the movant filed the motion before attempting in good faith
               to obtain the disclosure or discovery without court action;

               (ii) the opposing party's nondisclosure, response, or objection
               was substantially justified; or

               (iii) other circumstances make an award of expenses unjust.

FED. R. CIV. P. 37(a)(5)(A). Consequently, the Court finds that Defendants are jointly and

severely liable for Plaintiffs’ attorney’s fees and costs incurred to prosecute the motion to

compel. Plaintiffs have 14 days from the rendition of this Order within to file their

application for fees and costs and then Defendants will have 14 days to respond. The

parties may avoid this procedure by resolving this issue between themselves before

Plaintiff’s application is due.

       DONE and ORDERED in Orlando, Florida on February 26, 2020.




Copies furnished to:

       Counsel of Record
       Unrepresented Parties



                                             -3-
